




FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT


This Amendment (“Amendment”) to that certain Executive Employment Agreement,
dated November 1st, 2013 (the “Agreement”), by and between Bank of the Cascades,
an Oregon state bank (the “Bank”), which is a wholly-owned subsidiary of Cascade
Bancorp (the “Bancorp”) (sometimes together referred to as the “Company”), and
Daniel J. Lee, an individual resident of the State of Oregon (“Executive”), is
made effective this 4th day of February 2015.


WHEREAS, the parties previously entered into the Agreement; and


WHEREAS, the parties now desire to amend the Agreement with this Amendment to
modify certain provisions therein.


WHEREAS, the parties acknowledge and confirm that all other provisions of the
Agreement, other than specified below and/or agreed to and documented by the
signatures of both parties in potential future amendments, shall remain in
effect.


NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
in the Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.Section 4(d) of the Agreement is hereby amended by deleting existing section
4(d) of the Agreement in its entirety and substituting the following new Section
4(d) of the Agreement in its place:


“(d)    Paid Time Off. Executive shall be entitled to receive 30 days of paid
time off annually.”


2.Section 8(a) of the Agreement is hereby amended by deleting existing section
8(a) of the Agreement in its entirety and substituting the following new Section
8(a) of the Agreement in its place:


“(a)    the Company will pay to Executive, within thirty (30) days of the
effective date of the Change in Control, an amount equal to (i) 2.99 times the
Executive’s Base Salary, plus (ii) an amount equal to 2.99 times the annual cash
incentive at Target in effect for the Executive in the year in which the Change
in Control occurs (the “Change in Control Payment”), subject to adjustment as
set forth below;”


3.Section 8 of the Agreement is hereby amended by adding the following new
paragraphs to the end of existing Section 8 of the Agreement:


“Notwithstanding anything in this Agreement to the contrary, in the event it is
determined that any payment or distribution by the Bank to or for the benefit of
the Executive (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise) (such benefits, payments or
distributions are hereinafter referred to as “Payments”) would, if paid, be
subject to the excise tax imposed by Code Section 4999 of the Code (the “Excise
Tax”), then, prior to the making of any Payments to the Executive, a calculation
shall be made comparing (i) the net after-tax benefit to the Executive of the
Payments after payment by the Executive of the Excise Tax, to (ii) the net
after-tax benefit to the Executive if the Payments had been limited to the
extent necessary to avoid being subject to the Excise Tax. If the amount
calculated under (i) above is less than the amount calculated under (ii) above,
then the Payments shall be limited to the extent necessary to avoid being
subject to the Excise Tax (the “Reduced Amount”). The reduction of the Payments
due hereunder, if applicable, shall be made by first reducing cash Payments and
then, to the extent necessary, reducing those Payments having the next highest
ratio of Parachute Value to actual present value of such Payments as of the date
of the Change in Control, as determined by the Determination Firm (as defined
below). For purposes of this Section 8, present value shall be determined in
accordance with Code Section




--------------------------------------------------------------------------------




280G(d)(4). The “Parachute Value” of a Payment means the present value as of the
date of the Change in Control of the portion of such Payment that constitutes a
“parachute payment” under Code Section 280G(b)(2), as determined by the
Determination Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment.


All determinations required to be made under this Section 8, including whether
an Excise Tax would otherwise be imposed, whether the Payments shall be reduced,
the amount of the Reduced Amount, and the assumptions to be utilized in arriving
at such determinations, shall be made by an independent, nationally recognized
accounting firm, law firm or compensation consulting firm mutually acceptable to
the Bank and the Executive (the “Determination Firm”) which shall provide
detailed supporting calculations both to the Bank and the Executive within 15
business days after the receipt of notice from the Executive that a Payment is
due to be made, or such earlier time as is requested by the Bank. All fees and
expenses of the Determination Firm shall be borne solely by the Bank. Any
determination by the Determination Firm shall be binding upon the Bank and the
Executive. As a result of the uncertainty in the application of Code Section
4999 at the time of the initial determination by the Determination Firm
hereunder, it is possible that Payments which the Executive was entitled to, but
did not receive pursuant to Section 8, could have been made without the
imposition of the Excise Tax (“Underpayment”), consistent with the calculations
required to be made hereunder. In such event, the Determination Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Bank to or for the benefit of the
Executive but no later than March 15th of the year after the year in which the
Underpayment is determined to exist, which is when the legally binding right to
such Underpayment arises.


In the event that the provisions of Code Section 280G and 4999 or any successor
provisions are repealed without succession, the preceding paragraphs concerning
adjustments to account for the Excise Tax shall be of no further force or
effect.


********




























--------------------------------------------------------------------------------










Executed as of the 4th day of February 2015.
CASCADE BANCORP
By:     
BANK OF THE CASCADES
By:
EXECUTIVE
                                                                                  
Daniel J. Lee






